Citation Nr: 0824283	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased disability rating in excess of 0 
percent for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
October 1971 and October 1981 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied entitlement to an increased 
disability rating for the veteran's bilateral hearing loss.
The Salt Lake City, Utah, RO sent the cover letter 
accompanying the January 2006 rating decision to the veteran 
and issued the veteran an April 2006 statement of case (SOC) 
and November 2006 supplemental statement of the case (SSOC).  
Thus, the Salt Lake City, Utah, RO currently retains 
jurisdiction of the veteran's claim. 


FINDING OF FACT

VA audiometric testing reveals no worse than Level III 
hearing acuity in the right ear and Level II hearing acuity 
in the left ear.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 0 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 3.385, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant' s possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004), requesting the claimant to provide 
evidence in his possession that pertains to the claims.  

Although the letter discussed above did not specifically list 
the criteria for receiving a higher rating for bilateral 
hearing loss, pursuant to Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the veteran has nonetheless been notified of 
the criteria.  The October 2005 letter indicated to the 
veteran that in determining a disability rating the RO 
considers evidence of the severity and duration of the 
symptoms of the condition.  Furthermore, an April 2006 SOC 
listed the specific criteria for a higher rating under 38 
C.F.R. § 4.85 Diagnostic Code (DC) 6100.  Likewise, the April 
2006 SOC contained information indicating to the veteran that 
in an increased rating claim the RO considers evidence of the 
nature and symptoms of the condition and impact of the 
condition and symptoms on employment.  The October 2005 
letter and April 2006 SOC collectively have given the veteran 
notice pursuant to Vazquez-Flores v. Peake.  The veteran has 
not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Furthermore, the 
veteran has demonstrated actual knowledge of the evidence 
necessary to substantiate an increased rating claim for the 
disability.  In his August 2005 claim for an increase the 
veteran specifically argues that he his hearing loss 
disability merits a 10 percent evaluation and that in the 
last couple years he has had increased difficulty hearing in 
social settings.   See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran audiological 
examinations to assess the severity of his disability.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks a compensable evaluation for his bilateral 
hearing loss disability.  The veteran contends that the 
hearing tests performed by VA were performed in a soundproof 
booth, but that he has problems hearing in loud environments 
and therefore that VA should provide him with an additional 
hearing test in a non-sterile environment.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment where the axes intersect.  The results are then 
matched between the "better" ear and the "poorer" ear on 
Table VII to produce a disability rating under Code 6100.

The RO originally granted service connection for a bilateral 
hearing loss disability in February 1991, assigning a 0 
percent rating with an effective date of July 1, 1990.  To 
receive a compensable evaluation for bilateral hearing loss 
the evidence must show that the hearing loss rises to the 
level of severity proscribed in 38 C.F.R. § 4.85, DC 6100, 
Table VII. 

A November 2005 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows for each 
ear at the given hertz:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
40
45
55
50
Left Ear:
35
25
45
50

The veteran's average puretone decibel loss was reported as 
48 decibels in the right ear and 39 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
It was noted that an air conduction examination was performed 
and the Maryland CNC Word List test was utilized.  The 
pertinent diagnosis was bilateral mild to moderate 
sensorineural hearing loss.  

An October 2006 private audiological examination, which was 
scheduled by VA, reported that the puretone thresholds, in 
decibels, were as follows for each ear at the given hertz:
  

1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
40
45
55
55
Left Ear:
30
20
45
50

The veteran's average puretone decibel loss was reported as 
49 decibels in the right ear and 37 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  
It was noted that an air conduction examination was performed 
and the Maryland CNC Word List test was utilized.  The 
pertinent diagnosis was bilateral moderate sensorineural high 
frequency hearing loss.  

The November 2005 findings, as applied to 38 C.F.R., § 4.85, 
Table VI, correspond to Level I hearing, bilaterally.  The 
October 2006 findings, as applied to 38 C.F.R., § 4.85, Table 
VI, correspond to Level III hearing in the right ear and 
Level II hearing in the left ear.  When the findings of each 
of the VA audiological examinations are applied to the 
criteria set out in 38 C.F.R., § 4.85, Table VII, they yield 
disability ratings of 0 percent.  

In light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is currently rated in accordance 
with his present level of ratable disability, as set forth in 
applicable hearing schedule criteria.  38 C.F.R., § 4.85, DC 
6100, Table VII.

In numerous documents of record the veteran states the 
severity of his hearing loss merits monetary compensation.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a bilateral hearing loss disability rating higher than 0 
percent has not been met.  Gilbert v. Derwinski, 1 Vet. App. 
49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.85, DC 6100.

As the criteria for assignment of the next higher 10 percent 
rating are not met, the criteria for an even higher rating 
(20, 30, 40 percent, etc.) are likewise not met. 

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss and VA 
audiological examinations.  For purposes of rating 
disabilities which arise out of a service connected hearing 
loss, however, the Board is restricted to a mechanical 
application of the rating schedule to the numeric values 
found.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.   See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

At no time since the effective date of service connection, 
July 1, 1990, has the veteran's disability met or nearly 
approximated the criteria for a rating in excess of 0 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, No. 05-2424, slip op. at 4 and 5; see also 
Fenderson v. West, 12 Vet. App. at 126-27.

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss.  
Likewise, the veteran does not have an exceptional pattern of 
hearing impairment as defined in 38 C.F.R. § 4.86.  


ORDER

Entitlement to an increased disability rating in excess of 0 
percent for bilateral hearing loss is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


